Case 1:18-cv-23854-JEM Document 35 Entered on FLSD Docket 07/29/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


  CESAR PINEDA, individually and on
  behalf of a class of others similarly situated        CASE NO.: 18-CV-23854-JEM

         Plaintiff,
  v.

  TELECLARO, LLC

         Defendants.
  __________________________________/


       DEFENDANT, TELECLARO, LLC’S AMENDED ANSWER AND AFFIRMATIVE
             DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

         The Defendant, TELECLARO, LLC, (hereinafter referred to as “Defendant”) hereby files

  this Answer to Plaintiff, CESAR PINEDA’S (hereinafter referred to as “Plaintiff”) First

  Amended Complaint and in support thereof states as follows:

         1. The Defendant admits to the following paragraphs of the Complaint: 1, 5, 8 and 12.

         2. The Defendant denies the following paragraphs of the Complaint: 2, 3, 4, 6, 13, 14,

              15, 17, 19, 24, 27, 58, 64, 65, 68, 69 and 70.

         3. The Defendant is without knowledge of the following paragraphs of the Complaint: 7,

              9, 10, 11, 16, 18, 20, 21, 22, 23, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39,

              40,41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 59, 60, 61, 62, 63,

              64, 65, 66 and 67. Accordingly, those paragraphs are denied and strict proof is

              demanded thereof.

         4. Any paragraph which the Defendant does not specifically admit is hereby denied.




                                                   1
Case 1:18-cv-23854-JEM Document 35 Entered on FLSD Docket 07/29/2019 Page 2 of 5



            WHEREFORE, having responded to the Plaintiff’s First Amended Complaint,

        Defendant, TELECLARO, LLC respectfully requests the entry of a defense judgment and

        such other relief as the Court deems just.

                                   AFFIRMATIVE DEFENSES

     1. There are no factual allegations describing whether TELECLARO, LLC, knew, or

        reasonably should have known, that Callture Communications was violating the TCPA

        on the seller’s behalf or that TELECLARO, LLC, failed to take effective steps to force

        Callture Communications, Inc., to cease that conduct. The Plaintiff has failed to

        adequately plead any agency relationship between TELECLARO, LLC and Callture

        Communications, Inc., and thus, failed to assert vicarious liability under section

        227(b)(1)(A)(iii) of the TCPA.

     2. Plaintiffs’ claims under the FDCPA are barred due to an absence of any actual damages.

        Hence, any statutory damages are an excessive fine and violate Teleclaro’s LLC’s rights

        under the Due Process and Takings Clause of the United States Constitution and Florida

        Constitution.

     3. Plaintiffs’ claim under the FDCPA are barred due to his failure to join Callture

        Communications, Inc., and, Telestar Communications Corp., the parties with potential

        liability in this action, although Defendant, TELECLARO, LLC does not admit to any

        liability or improper actions in this matter.

     4. Defendant affirmatively states that Plaintiff and putative class members have not incurred

        an injury in fact, and Plaintiffs do not therefore have standing under Article III of the

        United States Constitution to bring the instant claims.




                                                   2
Case 1:18-cv-23854-JEM Document 35 Entered on FLSD Docket 07/29/2019 Page 3 of 5



     5. Plaintiffs’ claims, and those putative class members, are barred in whole or in part, by the

        applicable statute of limitations.

     6. Plaintiffs’ claims, and those of putative class members, are barred in whole or in part, as

        a result of their failure to mitigate their alleged damages, if any.

     7. Plaintiffs’ claims, and those of putative class members, are barred, in whole or in part,

        because they have not suffered actual damages due to any alleged violations of the TCPA

        by Defendant.

     8. Although it is Plaintiffs’ burden to establish the elements of their claim, to the extent it is

        Defendant’s burden, Plaintiffs’ TCPA claim, and those putative class members, may be

        barred, in whole or in part, if Plaintiffs provided “prior express consent” within the

        meaning of the TCPA, 47 U.S.C. 227(b)(1)(A), for all messages allegedly sent to their

        cell phone numbers by any alleged automatic telephone dialing system.

     9. Plaintiffs and putative class members are precluded from any recovery from Defendant

        for willful and knowing violation of the TCPA because any such violation (which

        Defendant denies occurred) would not have been willful of knowing.

     10. The damages alleged by Plaintiffs and putative class members, may have been the result

        of superseding and/or intervening cause(s), and to the extent so, claims against this

        Defendant are barred or diminished.

     11. Defendant states that if Plaintiffs and the putative class members were damaged, such

        damaged was caused by the actions of persons over whom Defendant had no control or

        responsibility; and accordingly, the liability of the Defendant, which is expressly denied,

        should be reduced by the degree of fault of these third parties.




                                                   3
Case 1:18-cv-23854-JEM Document 35 Entered on FLSD Docket 07/29/2019 Page 4 of 5



      12. Defendant affirmatively asserts that Plaintiffs and putative class members lack standing

          to assert the claims set forth in the Complaint, in whole or in part, including I they are not

          the subscribers to the telephone accounts messaged.

      13. Defendant affirmatively asserts that Plaintiffs’’ and putative class members’ claims may

          be barred by the doctrines of waiver, estoppels, laches and/or unclean hands.

               Defendant, TELECLARO, LLC, reserves the right to assert each and every other

  affirmative defenses or delete previously raised affirmative defenses as may be identified during

  the course of litigation.

  Dated: July 29, 2019                           Respectfully submitted,


                                                 By: /s/ Nataline Garcia       .
                                                         Nataline Garcia
                                                         FBN: 1007959
                                                         Email: NGarcia@raygarcialaw.com
                                                         Law Office of Ray Garcia, P.A.
                                                         Attorney for Defendant, TELECLARO, LLC
                                                         14850 SW 26th Street, Suite 204
                                                         Miami, Florida 33185
                                                         Telephone: (305) 227-4030
                                                         Fax: (305) 223-9811




                                                    4
Case 1:18-cv-23854-JEM Document 35 Entered on FLSD Docket 07/29/2019 Page 5 of 5



                                  CERTIFICATE OF SERVICE
          I hereby certify that on July 29, 2019, I electronically filed the foregoing document with
  the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel and parties of record identified on the below Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
  some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.


  Jibrael Jaralla Said Hindi
  E-mail: jibrael@jibraellaw.com
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, 17th Floor
  Fort Lauderdale, Florida 33301
  Telephone: 954-907-1136
  Attorney for Plaintiffs


                                                              /s/ Nataline Garcia .
                                                              Nataline Garcia
                                                              Fla. Bar No. 1007959




                                                  5
